t c memo united_states tax_court emmett i and shirley sindik petitioners v commissioner of internal revenue respondent docket no filed date emmett i and shirley sindik pro_se lisa m bernardini for respondent memorandum opinion wright judge respondent determined deficiencies additions and penalties with respect to petitioners’ federal_income_tax for taxable years and as follows year deficiency dollar_figure big_number big_number additions to tax and penalties sec_6653 sec_6661 sec_6662 dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure big_number after concessions by the parties which will be given effect in the rule computation the issues for decision are whether petitioners understated gross_receipts for taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively as determined by respondent we hold that they did whether petitioners overstated business_expense deductions for the taxable years at issue as determined by respondent we hold that they did whether petitioners had unreported capital_gain for taxable_year in the amount of dollar_figure as determined by respondent we hold that they did whether petitioners are liable for an addition_to_tax for negligence under sec_6653 for taxable_year and accuracy-related_penalties for negligence under sec_6662 for taxable years and we hold that they are 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure whether petitioners are liable for an addition_to_tax under sec_6661 for a substantial_understatement of tax for taxable_year we hold that they are background petitioners resided in new orleans louisiana at the time the petition was filed petitioners timely filed their joint federal_income_tax returns for the years at issue references to petitioner in the singular are to emmett i sindik petitioner is the sole_proprietor of an import-export business petitioner has been in the business for more than years acting as the middleman between u s and foreign importers and exporters handling u s customs duties ocean freight fees and trucking fees petitioner essentially completes the paperwork involved and charges a fee to his clients for this service he has no monetary interest in the cargo other than his fee petitioner’s clients write checks payable to petitioner as a customs broker for customs duties and various other fees petitioner deposits these checks into his bank account and subsequently issues checks to the appropriate agencies mrs sindik did not participate in petitioner’s business or in the preparation of their returns petitioner failed to maintain complete and accurate records of his income-producing activities and failed to produce complete and accurate records to respondent in connection with the examination of his income_tax returns for the taxable years at issue respondent using the bank_deposits method determined that petitioners had understated gross_receipts and overstated various business_expense deductions for the years at issue respondent further determined that petitioners had unreported capital_gain in the amount of dollar_figure from the sale of stock in petitioners did not stipulate any facts prior to trial provided no documentary_evidence other than their returns for the taxable years at issue and called no witnesses other than mr sindik who did testify on behalf of himself and mrs sindik petitioner testified that he knows exactly the amount of money he makes on every business transaction but when asked by the court if he had any books reflecting these amounts petitioner stated i don’t keep books gross_receipts the first issue for our decision is whether petitioners understated gross_receipts from mr sindik’s business for taxable years and in the amounts determined by respondent respondent claims that petitioner failed to keep adequate_records and as a result respondent reconstructed petitioners’ income for the years at issue using the bank_deposits method it is well established that where a taxpayer fails to maintain adequate_records the commissioner may prove the existence and amount of unreported income by any method that will clearly reflect the taxpayer’s income sec_446 348_us_121 54_tc_1121 the premise underlying this method of income reconstruction is absent some explanation that a taxpayer’s bank_deposits represent taxable_income the total of all deposits is determined by the commissioner to arrive at the taxpayer’s income adjustments are then made to eliminate deposits that reflect nonincome items such as gifts loans transfers between bank accounts and redeposits petitioners bear the burden of proving that respondent’s determinations including unreported income are incorrect rule a 70_tc_1057 petitioners provided no sufficient evidence indicating that the excess deposits into their bank account during the years at issue were attributable to nontaxable sources petitioners argue that respondent’s use of the bank_deposits method does not accurately reflect the amount of unreported income for the years at issue without more than petitioner’s testimony that he believes respondent’s determinations to be incorrect however we have no way of making any adjustments to respondent’s calculations accordingly we find that petitioners have failed to meet their burden_of_proof and respondent’s determination with respect to petitioners’ unreported gross_receipts for the years at issue is sustained business_expense deductions the second issue for our decision is whether petitioners overstated the amount of their business_expense deductions for the taxable years at issue deductions are a matter of legislative grace and petitioners bear the burden of proving their entitlement to any deduction claimed on their returns 503_us_79 a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 under certain circumstances in which a taxpayer establishes his or her entitlement to a deduction but does not establish the amount of the deduction we are permitted to estimate the amount allowable 39_f2d_540 2d cir there must be however sufficient evidence in the record to permit us to conclude that a deductible expense was incurred in at least the amount allowed 245_f2d_559 5th cir in estimating the amount allowable we may bear heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite based upon the record before us in the instant case we find that petitioners have failed to meet their burden of proving entitlement to business_expense deductions for the years at issue in excess of the amounts allowed by respondent petitioners have provided no sufficient evidence to enable us to estimate the amount of any business_expense in excess of the amounts allowed by respondent accordingly respondent is sustained on this issue capital_gain respondent determined that petitioners failed to report a capital_gain on the sale of stock in the amount of dollar_figure for taxable_year petitioners presented no evidence with respect to this issue accordingly we find that petitioners have failed to meet their burden of proving that respondent’s determination is incorrect and respondent’s determination is therefore sustained negligence the next issue for our decision is whether petitioners are liable for an addition_to_tax for negligence under sec_6653 for taxable_year and for an accuracy-related_penalty for negligence under sec_6662 for taxable years and for taxable_year sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of the underpayment is attributable to negligence or intentional disregard of rules or regulations with respect to taxable years and sec_6662 imposes an accuracy- related penalty equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 negligence includes any failure to make a reasonable attempt to comply with the law sec_6653 sec_6662 respondent’s determination that petitioners’ underpayment was due to negligence is presumptively correct and must stand unless petitioners can establish that they were not negligent hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 in the instant case petitioner admitted that he did not keep records with respect to his business activities as stated earlier a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions we find that in keeping no records of his business activities petitioner failed to make any reasonable attempt to comply with the law we find further that the underpayment_of_tax for the years at issue is due to petitioner’s failure to do what a reasonable and ordinarily prudent person would do under like circumstances petitioners presented no sufficient evidence to rebut respondent’s determination that the underpayment_of_tax for the years at issue was due to negligence accordingly respondent’s determination is sustained on this issue substantial_understatement respondent determined that petitioners are liable for an addition_to_tax for a substantial_understatement_of_income_tax under sec_6661 for taxable_year the amount of the sec_6661 addition_to_tax for additions assessed after date is equal to percent of the amount of any underpayment attributable to the substantial_understatement omnibus budget reconciliation act of publaw_99_509 100_stat_1951 90_tc_498 a substantial_understatement occurs when an understatement exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on a return sec_6661 an understatement means the excess of the amount of the tax required to be shown on a return over the amount of tax imposed which is shown on the return sec_6661 sec_6661 provides for the reduction of an understatement by that portion of the understatement which is attributable to either the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment or any item with respect to which the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return petitioners presented no evidence that there was substantial_authority for the treatment of any item or that any item was adequately disclosed on their returns for the years at issue accordingly respondent is sustained on this issue to reflect the foregoing decision will be entered under rule
